Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 1 of 6     PageID #: 1



KEITH H.S. PECK                6825

LEGALACTION ALC
116 Desert Lotus
Irvine, CA 92618
Telephone: (877) 570-7333
Facsimile: (877) 570-1233
E-mail: supervising@advocacy-project.com

Attorney for Plaintiffs

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAI'I

In the Matter of C.M., by and               Civ. No. ______________
through his mother LOVELYN M.,

                Plaintiffs,                  COMPLAINT

          vs.

 DEPARTMENT OF EDUCATION,
 STATE OF HAWAII and CHRISTINE
 KISHIMOTO, in her official capacity as
 Superintendent of the State of Hawaii,
 Department of Education,

                 Defendants,




                                 COMPLAINT

  C. M., by and through his mother, LOVELYN M., alleges as follows:
Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 2 of 6              PageID #: 2



  1.     This action is a complaint presented pursuant to 20 U.S.C. Section
         1415(i)(2).

  2.     C. M. and LOVELYN M. are persons aggrieved by the Administrative

  “Findings of Fact, Conclusions of Law, and Decision” dated February 26, 2021

  (hereinafter referred to as “Decision”) rendered in administrative proceedings

  conducted pursuant to the requirements of 20 U.S.C. Section 1415(f) and Chapter

  60 of the Hawaii Administrative Rules (“HAR”). A copy of this Decision is

  attached hereto as Exhibit “A”.

                           JURISDICTION AND VENUE

  3.     This Court has jurisdiction over this case under 20 U.S.C. Section

  1415(i)(2), and 8-60-70(b), and 28 U.S.C. §1331 (federal question) and 28 U.S.C.

  §1343 (civil rights).

  4.     Venue is proper in the District of Hawai`i pursuant to 28 U.S.C.

  §1391(b) because the events giving rise to Plaintiff’s claims all occurred in this

  District.

                                    THE PARTIES

  5.     Plaintiff LOVELYN M., is and has been a citizen and resident of the State of

  Hawaii and the legal parent and Guardian of C. M. at all times pertinent hereto.

  6.     C. M. currently is and has been eligible under the Individuals with

  Disabilities Education Act (“IDEA”), 20 U.S.C. Sections 1400, et. seq., and under
Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 3 of 6           PageID #: 3



  Section 504 of the Rehabilitation Act of 1973, 20 U.S.C. Section 794.

  7.    Defendant DEPARMENT OF EDUCATION, STATE OF HAWAII and

  CHRISTINE KISHIMOTO, the current Superintendent of the State of Hawai`i,

  Department of Education, sued in her official capacity, (“DOE” or “Defendant”)

  is responsible for compliance with the IDEA, 20 U.S.C. Section 1401 et. seq. and

  was the Respondent in the administrative proceedings describes below.

  8.    DOE is the government agency responsible for administration of the public

        education system and Part B of the IDEA and Section 504, in Hawai`i.

  9.    Defendant has acted and continues to act at all times relevant in their

        official capacity under color of state law.

                    PLAINTIFF’S FACTUAL ALLEGATIONS

  10.   Plaintiffs are aggrieved by the Decision issued on February 26, 2021 in

        DOESY2021-016 which is a final order within the ambit of 20

        U.S.C.§1415(i)(2), and seek the review and reversal of the Decision limited

        to the issue of remedy.

  11.   The Decision is erroneous as to the denial of remedy sought, as a matter of

        law, and is unsupported by sufficient evidence.

  12.   The evidence presented at the hearing established, as affirmed by the

  Decision, that C. M. was denied a free appropriate public education.
Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 4 of 6            PageID #: 4



  13.   However, the Hearing Officer determined that C. M. was not entitled to the

        remedy sought at hearing, namely, reimbursement of educational and related

        expenses privately obtained.


  14.   Among other errors, the Hearing Officer found that there was insufficient

        evidence to establish benefits of the private educational and related services

        conferred to C. M. in order to make a determination that reimbursement of

        expenses related to obtaining those services was appropriate.

  15.   Among other errors, the Hearing Officer found that because the private

        program would only allow C. M. to attend when he was accompanied by an

        aide, there was insufficient evidence as to whether the private program could

        meet

  Student’s needs.

  16.   Among other errors, the Hearing Officer found that parent’s failure to

        inform the DOE that she enrolled C. M. at a private program should prevent,

        in this case, Plaintiffs’ reimbursement of expenditures.

  17.   The Hearings Officer erroneously found certain factual information relevant

        to the remedy’s analysis: Paragraph 76, 103, 106.

  18.   Additionally, the Hearing Officer failed to identify the following factual

        information that should have been considered relevant to the remedy’s

        analysis:
Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 5 of 6              PageID #: 5



         a. That the Individualized Education Plan offered to Student remained

             incomplete and/or violative of Student’s rights, well-after the

             administrative complaint was filed, describing the alleged violations of

             Student’s rights and the sought-after remedies.

         b. That the DOE had not completed an offer of a free appropriate public

             education that met Student’s needs at the time of the administrative

             hearing, 6 months after Student was entitled to start at the public school

             program.

         c. That the requirement by the private program to have Student

             accompanied by an aide is also required by the DOE’s own IEP.

         d. That the DOE provided no refutational evidence on the benefits Student

             received at his private program.

  19.    The evidence presented at hearing does not support the Hearings Officer’s

         findings of fact, conclusions of law and order as to the remedy.

        WHEREFORE, PLAINTIFFS pray that this Court:

        A.   Assume jurisdiction over this case;

        B.   Receive the records of the administrative proceeding described above;

        C.   Accept additional evidence as provided for under relevant statute;

        D.   Reverse the Hearing Officers denial of reimbursement for private school

             and related expenses, in whole or in part;
Case 1:21-cv-00164-WRP-NONE Document 1 Filed 03/26/21 Page 6 of 6          PageID #: 6



      E.   Order the Defendant to pay attorneys’ fees related to claims brought

           under the IDEA for the administrative proceeding and this complaint

           under applicable law; and

      F.   Grant such other and further relief as this Court deems just and proper.

      DATED: Honolulu, Hawai`i, March 26, 2021.


                                        /s/ Keith H.S. Peck
                                       KEITH H.S. PECK

                                       Attorney for Plaintiffs
